Appeal by the Government Employees Insurance Company from an order of the Supreme Court, Nassau County, dated January 3, 1977, which, inter alia, denied its motion to vacate an arbitration award. Order affirmed, with $50 costs and disbursements. The basic issue submitted to arbitration was whether the claimant was entitled to no-fault benefits. In the instant case, the arbitrator had the full record of the case before him and reached the issue presented. We find a rational basis for the arbitrator’s award (Mount St. Mary's Hosp. of Niagara Falls v Catherwood, 26 NY2d 493; cf. Matter of Garcia v Federal Ins. Co. 61 AD2d 236). Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.